Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry washing machine of independent claims 22 and 36 comprising, inter alia, a drawer configured to receive a unit dose package, the drawer having an end insertable into a receptacle in the washing machine, and wherein a wall in the drawer is formed distally from the insertable end, said wall forming a boundary of a unit dose package holding volume between the insertable end and the wall, a receptacle configured to receive the drawer in a sliding motion, the receptacle including a top wall and a back wall, the receptacle including a blade or depending edge extending from the top wall or the back wall, wherein the drawer includes a rib(s) extending from the drawer towards the blade or depending edge to press against the unit dose package when the drawer is slid into the receptacle such that the blade or depending edge mechanically breaks the unit dose package; and a tub supply pipe fluidly connecting the receptacle to the washing tub.  Such configuration provides several benefits, as discussed in the Applicant’s specification at ¶ [0099]: “using a mechanical UDP [unit dose package] breaking mechanism can provide more reliable breaking of UDPs having different pouch compositions (i.e., different thickness, material, etc.). UDPs with different pouch compositions can require different times to dissolve, and some pouches may resist penetration by a water jet-type breaking device. A mechanical breaking device is likely to be able to handle such variations with less chance of not being able to open any particular UDP or any particular kind of UDP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711